                                             LAW OFFICE OF
                                       DONALD J. WEISS
                                         363 SEVENTH AVENUE
                                               4TH FLOOR
                                       NEW YORK, NEW YORK 10001
                                              212-967-4440
                                         DJWLAW@MINDSPRING.COM


                                                        November 26, 2019

Via ECF
Honorable Vernon S. Broderick
                                                                   11/27/2019
Thurgood Marshall
United States Courthouse
40 Foley Square Rm 415
New York, NY 10007

Re:     Barbara Roldan v. T&K Restaurant Group LLC et. al.; Case # 19 Civ 2233

Dear Judge Broderick:

        You previously issued a 30 day Order, on October 31, 2019, based on the parties’ notice
to the Court that a settlement in principle had been reached. We have been negotiating the
specific terms to be included in the Stipulation of Settlement, however, we have not yet reached
final agreement. Due to the holidays and vacation schedules, it may take more time than
anticipated to finalize and obtain signatures.

       It is therefore jointly requested that the time for the parties to file their Stipulation, with
permission to restore the matter if not fully resolved, be extended for a period of 30 days from.

        Thank you for your time and attention herein.

                                                        Yours truly,

                                                             Donald J. Weiss
                                                        Donald J. Weiss
